NO. 07-07-0004-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 26, 2007

______________________________


GUMESINDO GASNAREZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2004-405,559; HONORABLE CECIL PURYEAR, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
	Pursuant to a plea of guilty, Appellant Gumesindo Gasnarez was convicted of
delivery of a controlled substance and was assessed a life sentence.  Proceeding pro se,
Appellant filed a notice of appeal.  The trial court's Certification of Defendant's Right of
Appeal reflects the case is a plea-bargain case with no right of appeal.
	By letter dated January 9, 2007, this Court notified Appellant that the certification
indicated he had no right of appeal and requested a response by January 22, 2007.  The
Court also noted that failure to file an amended certification showing a right of appeal or
failure to provide other grounds for continuing the appeal would result in dismissal. 
See Tex. R. App. P. 25.2(a)(2) & (d).  In response to the January 9 notification, this Court
did receive a pro se response, post-marked January 23, 2007, wherein the Appellant 
attempted to raise issues which would be outside the record.  No amended certification
demonstrating a right of appeal was filed.  Consequently, the appeal is dismissed.

							Patrick A. Pirtle
							      Justice


Do not publish.